Citation Nr: 1308091	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-09 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, to include a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq. 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 to October 1968 and from August 1969 to January 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran failed to report for a videoconference hearing before the Board in October 2008.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

When this case was most recently before the Board in September 2011, it was remanded for further development.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In its September 2011 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim other than PTSD.  The examiner was specifically tasked with providing an opinion as whether any substance use disorder present during the period of the claim was caused or permanently worsened by the service-connected PTSD.  

A VA mental disorders examination was conducted in March 2012.  With regard to whether there was a relationship between the service-connected PTSD and the Veteran's documented substance abuse, the examiner noted the Veteran had a long history of addiction to alcohol, cocaine and cannabis.  The examiner stated that there, "was no distinct evidence to support an exacerbation or etiology of addictive diagnoses associated with his Vietnam war (to include his service-connected disability of PTSD)."  The examiner found that it would be mere speculation at the time of the examination to comment on the possibility of any relationship of the Veteran's addictive disorder diagnoses to his Vietnam war service. 

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

The Board finds the examiner who conducted the March 2012 VA mental disorders examination should be contacted and a request be made that he prepare an addendum to the examination report which sets out his rationale for why he determined that the pertinent etiology opinion could not be provided without resort to speculation.  

With respect to the claim to a higher initial rating for PTSD, the Board notes that in June 2011, Dr. B. (a VA health care professional) reported that the Veteran was presently enrolled in the PTSD program at McGuire VA Medical Center (VAMC) in Richmond, Virginia.  He stated that the Veteran has been regularly treated by VA from 2007 forward.  At the time of the most recent VA examination which was conducted in March 2012, it was noted that the Veteran was enrolled in the PTSD clinic and had recently completed the PTSD group.  It was also noted the Veteran was receiving individual therapy from Dr. B., a VA health care provider.  The most recent clinical records associated with the claims files or Virtual VA are dated in 2006.  Therefore, further development to obtain more recent VA treatment records is in order.  

In October 2012, the RO denied entitlement to a TDIU based on the service-connected PTSD.  In November 2012, the Veteran submitted a notice of disagreement with the denial of TDIU.  Although the Board has jurisdiction over the TDIU claim because it is a component of the claim for a higher initial rating for PTSD, the issue should be addressed in a supplemental statement of the case if it is not granted while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.  

2.  Then, return the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the examiner who conducted the March 2012 VA mental examination and request that he prepare an addendum to the examination report which addresses the following:

Request that the examiner provide a rationale for why he determined that he could not provide an etiology opinion as to whether the Veteran has a substance abuse disorder which was caused or permanently worsened by the service-connected PTSD without resort to speculation.  Inform the examiner that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

If after consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resort to mere speculation, then this must be expressly indicated and the examiner must explain why this requested opinion is not possible or feasible. 

If this examiner is unavailable to provide further comment, then obtain this opinion from someone else equally qualified to make this necessary determination. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required information.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

